Citation Nr: 0822345	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-21 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infections, claimed as kidney condition.
 
2.  Entitlement to service connection for cervical dysplasia, 
claimed as abnormal pap smear/lesion/decreased estrogen.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post rotator cuff tear of the left 
shoulder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty service from November 2000 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for urinary tract infections and a condition 
claimed as abnormal pap smear/lesion/decreased estrogen.  The 
RO also granted service connection and assigned an initial 10 
percent rating for left knee patellofemoral syndrome as well 
as granted service connection and assigned initial 
noncompensable evaluations for status post rotator cuff tear 
of the left shoulder and for migraine headaches, all 
effective November 15, 2004.  

In a December 2007 rating decision, the RO increased the 
veteran's evaluation for status post rotator cuff tear of the 
left shoulder to a 10 percent rating and for migraine 
headaches to a 10 percent rating, both effective November 15, 
2004.  The issues of entitlement to a higher disability 
evaluations based upon the initial grants of service 
connection remain before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no current diagnosis of urinary tract 
infections.

3.  There is no current diagnosis of cervical dysplasia.

4.  Competent medical evidence demonstrates that the 
veteran's service-connected left knee patellofemoral syndrome 
is manifested by slight recurrent subluxation or lateral 
instability.

5.  Competent medical evidence demonstrates that the 
veteran's service-connected status post left shoulder rotator 
cuff tear residuals are manifested by left shoulder residuals 
without evidence of major arm motion limited at shoulder 
level, to include as a result of pain or dysfunction.

6.  Competent medical evidence demonstrates that the 
veteran's service-connected migraine headaches are manifested 
by characteristic prostrating attacks occurring on an average 
once a month over the last several months.


CONCLUSIONS OF LAW

1.  Urinary tract infections were not incurred in or 
aggravated by during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  Cervical dysplasia was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for left knee patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2007).

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for status post left shoulder rotator 
cuff tear residuals have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5203-5201 (2007).

5.  The criteria for an initial 30 percent rating for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in November 2004.  She was notified 
of the provisions of the VCAA by the RO in correspondence 
dated in December 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her claims as well as identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claims.  In a September 2005 rating 
decision, the RO granted entitlement to service connection 
for the veteran's migraine headache, left knee, and left 
shoulder disabilities.  The veteran appealed the assignment 
of the initial evaluations for these benefits.  Thereafter, 
the claims were reviewed and a supplemental statement of the 
case was issued in December 2007.   See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The claims for initial evaluation in excess of 10 percent for 
the veteran's migraine headache, left knee, and left shoulder 
disabilities are downstream issues from the grants of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and all relevant private and VA 
treatment records pertaining to her claims have been obtained 
and associated with her claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of her service-connected migraine headache, 
left knee, and left shoulder disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that she currently suffers from urinary 
tract infections as well as cervical dysplasia as a result of 
her active duty service.  Considering the claims in light of 
the above-noted legal authority, the Board finds that the 
weight of the evidence is against the claims.  
 
The veteran's August 2000 service enlistment examination 
report does not reflect any findings of cervical dysplasia or 
urinary tract infections.  In-service pap smear findings 
dated in December 2000 showed squamous metaplastic and 
endocervical cells.  The microscopic diagnosis was: within 
normal limits.  It was determined the smear represented 
normal cellular morphology.  Cervical cytology reports dated 
in January and March 2002 revealed findings of atypical 
squamous cells, cannot exclude high grade squamous 
intraepithelial lesion.  A February 2002 cervix biopsy report 
revealed diagnoses of chronic cervicitis and squamous 
metaplasia.  A December 2002 cervical cytology report noted 
findings of human papilloma virus (HPV) as well as atypical 
squamous cells of undetermined significance.  A January 2003 
cervix biopsy report showed findings of high grade squamous 
intraepithelial lesion.  After a February 2003 colposcopy and 
loop electrosurgical excision procedure (LEEP), a final 
diagnosis was noted as high grade squamous intraepithelial 
lesion (CIN II moderate dysplasia) with negative endocervical 
and ectocervical margins.  However, additional pap smear 
findings dated in June and December 2003 were negative for 
any intraepithelial lesion or malignancy.  Additional Service 
treatment records reflect that the veteran was treated for a 
kidney infection in September 2004.  The veteran's September 
2004 service separation examination report does not reflect 
any findings of cervical dysplasia or urinary tract 
infections but noted that the veteran was not given pelvic or 
genitourinary evaluations.  

Post-service medical records, including a January 2005 VA 
gynecological examination report and an April 2005 VA general 
medical examination report, noted a reported history of an 
in-service urinary tract infection, without any current 
symptomatology.  Evidence of record does not reflect that the 
veteran has any current urinary tract infection residuals. 

In the January 2005 VA gynecological examination report, the 
examiner also diagnosed status post loop electrosurgical 
excision procedure due to high-grade squamous intraepithelial 
lesion and indicated that there was no evidence of decreased 
estrogen and no cervical lesions present.  A January 2005 VA 
transvaginal ultrasound report revealed normal findings.  In 
an April 2006 reserve service annual wellness examination 
report revealed that the veteran's pelvic examination was 
normal with no cervical lesions present. 

In this case, objective medical findings of record failed to 
document any diagnosis or treatment for current urinary tract 
infections or cervical dysplasia.  Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence 
of proof of a present diagnosis of urinary tract infections 
or cervical dysplasia (and, if so, of a nexus between that 
disability and service), there can be no valid claims for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of her assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that her claimed disabilities are as a 
result of her active service, these claims all turn on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, her assertions in this regard simply do not 
constitute persuasive evidence in support of the claims for 
service connection.

For the foregoing reasons, the claims for service connection 
for urinary tract infections and cervical dysplasia must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.


Left Knee Patellofemoral Syndrome

In this case, the veteran is currently assigned an initial 10 
percent rating for left knee patellofemoral syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).



5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Modera
te
20
Slight
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint
2
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

5259  Cartilage, semilunar, removal of, 
symptomatic  
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).

5260  Leg, limitation of flexion of:
Flexion limited 
to 15°
30
Flexion limited 
to 30°
20
Flexion limited 
to 45°
10
Flexion limited 
to 60°  
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).



5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
40
Malunion of:
With marked knee or ankle 
disability
30
With moderate knee or ankle 
disability
20
With slight knee or ankle 
disability
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing 
objectively demonstrated)
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2007).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for the veteran's left knee 
patellofemoral syndrome.

Service treatment records dated from 2001 to 2004 reflect 
continued complaints and treatment for left knee pain.  A 
final diagnosis of left anterior knee pain consistent with 
patellofemoral pain syndrome was noted in a May 2003 Report 
of Medical Board.

During an April 2005 VA general medical examination, the 
veteran complained of dull left knee pain with exercise, 
instability, numbness, and locking of the left knee with 
running.  The veteran denied any left knee weakness, lack of 
endurance, or fatigability.  Physical examination findings 
were noted as no joint effusion, audible crepitus, loss of 
range of motion on flexion, and negative Lachmans, drawers, 
and McMurray testing.  Objective examination found left knee 
range of motion in extension to zero degrees, and in flexion 
to 100 degrees.  The examiner indicated that the veteran was 
able to flex to 130 degrees with pain and exhibited pain on 
flexion from 90 to 130 degrees with repetitive motion.  A 
left knee X-ray report revealed normal findings.  The 
examiner diagnosed left knee patellofemoral syndrome. 

In a November 2005 reserve service treatment note, the 
veteran complained of bilateral knee pain.  Temporary 
physical profiles dated in February and April 2006 noted 
restrictions for running. 

In a February 2006 treatment note from G.A.N., M.D., it was 
noted that the veteran worked for the government and was 
required to run two miles a day as well as do pushups.  
Physical examination findings of the left knee were noted as 
normal range of motion, localized tenderness behind the 
patella, and slight atrophy of the vastus medalis.  The 
physician noted that the veteran was a very active 25 year 
old in good condition.

In the September 2007 VA fee-based examination report, the 
veteran complained of left knee weakness, stiffness, 
swelling, giving way, and pain with motion.  It was noted 
that the left knee exhibited no signs of edema, effusion, 
weakness, tenderness, heat, subluxation, guarding of 
movement, or locking pain.  Stability testing of the anterior 
and posterior cruciate ligaments, the medial and lateral 
collateral ligaments, and the medial and lateral meniscus of 
the left knee was noted to be within normal limits.  
Objective examination found left knee range of motion in 
extension to zero degrees, and in flexion to 140 degrees.  
The examiner indicated that the veteran's joint function was 
additionally limited by 10 degrees due to pain following 
repetitive use.  A left knee X-ray report revealed normal 
findings.  The examiner noted that the veteran's left knee 
condition had minimal effects on her daily activities. 

At no time during the course of the appeal has the evidence 
shown moderate or severe recurrent subluxation or lateral 
instability in the left knee.  In fact, competent medical 
evidence of record continually shows findings of normal 
stability of left knee ligaments with no evidence of 
subluxation.  Consequently, the assignment of rating in 
excess of 10 percent for left knee instability under 
Diagnostic Code 5257 is not warranted.

To give the veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left knee disabilities.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

At no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee that meets the 
criteria for an increased evaluation under Diagnostic Codes 
5260 or 5261.  Extension of the leg has consistently been to 
0 degrees and flexion has consistently been greater than 100 
degrees.  As there are no findings of degenerative arthritis, 
the Board notes that the criteria contained in Diagnostic 
Code 5003 for rating impairment due to arthritis may not be 
used as a basis to rate the veteran's left knee disability.

Competent medical evidence is also absent any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of an evaluation in excess of 10 percent for the 
veteran's left knee disability based upon any of these 
diagnostic codes is not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
veteran's subjective complaints of pain, limitation of 
function, and tenderness in her left knee.  In this regard, 
it was noted in the January 2005 and September 2007 VA 
examination reports that the veteran exhibited no 
incoordination, edema, effusion, weakness, tenderness, heat, 
subluxation, guarding of movement, or locking pain, but had 
pain and limitation of joint function after repetitive motion 
of the left knee.  However, there is no indication that the 
veteran's subjective complaints and objective medical 
findings of pain and limitation of motion caused functional 
loss greater than that contemplated by the assigned 10 
percent rating for left knee patellofemoral syndrome.  

Status Post Left Shoulder Rotator Cuff Tear Residuals

In this case, the veteran is currently assigned an initial 10 
percent rating for status post rotator cuff tear of the left 
shoulder under 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201 
(2007).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that impairment of the 
clavicle or scapula under Diagnostic Code 5203 is the 
service-connected disorder, and limitation of motion of the 
arm under Diagnostic Code 5201 is a residual condition.

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).



520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

          
See 38 C.F.R. § 4.71, Plate I (2007).


Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for the veteran's status post rotator 
cuff tear of the left shoulder.

A January 2004 private emergency room report from Potomac 
Hospital noted treatment for sprained shoulder NOS (not 
otherwise specified).  Service treatment records reflect that 
the veteran suffered from a left shoulder rotator cuff tear 
and had a left shoulder arthroscopy in May 2004.

In an April 2005 VA general medical examination report, it 
was noted that the veteran was right-hand dominant.  The 
veteran complained of left shoulder pain, pain in the 
acromioclavicular joint area, slight weakness, and limitation 
of motion.  She denied any left shoulder locking, giving way, 
lack of endurance, fatigability, heat, redness, stiffness, 
and swelling, but indicated that she had 4/10 pain during 
flare-ups.  X-ray findings of the left shoulder revealed no 
fracture or dislocation.  The left shoulder range of motion 
was listed as flexion to 180 degrees (with slight pain from 
160 degrees to 180 degrees); back extension to 30 degrees; 
abduction to 160 degrees; adduction to 30 degrees; internal 
rotation and external rotation of 80 to 90 degrees.  The 
examiner diagnosed left shoulder rotator cuff tear status 
post surgical interventions with residual healed scar, loss 
of range of motion, and pain.

In October 2005, the veteran examined by J.S.M., M.D.  she 
gave a history of her in-service left shoulder injury, and 
stated that her shoulder was "not normal yet".  physical 
examination if the left shoulder revealed that she could 
abduct hr arm with her forearm supinated through 130 degrees 
with a painful arc between 90 to 130 degrees.  With the 
forearm pronated, there was full active abduction with 
minimal symptoms.  Forearm flexion was within normal limits.  
There was some subacromial crepitus palpable.  Internal 
rotation was to the mid-to-upper lumbar area, and adduction 
was within normal limits.  Rotator cuff strength was 4/5 with 
minimal pain.  X-ray films were essentially normal.  The 
physician concluded that the veteran did not have any 
permanent disability based on her range of motion.

In the September 2007 VA fee-based examination report, the 
veteran complained of left shoulder stiffness in the morning, 
tenderness, and pain that travels to her upper shoulder and 
back.  The veteran denied any left shoulder locking, 
weakness, giving way, lack of endurance, fatigability, heat, 
dislocation, and swelling.  X-ray findings of the left 
shoulder were noted to be within normal limits with no 
fracture or dislocation.  The veteran's left shoulder range 
of motion was listed as flexion to 180 degrees; back 
extension to 30 degrees; abduction to 180 degrees; and 
internal rotation and external rotation to 90 degrees.  The 
examiner indicated that the veteran's joint function was 
additionally limited by 10 degrees due to pain following 
repetitive use.  It was noted that the veteran exhibited no 
signs of edema, effusion, weakness, tenderness, heat, 
subluxation, guarding of movement, or locking pain.  Upper 
extremity testing revealed normal neurological, motor 
function, and sensory function findings.

Based upon the evidence of record, the Board finds the 
veteran's service-connected left shoulder disability is 
appropriately rated by under the criteria for Diagnostic 
Codes 5203-5201.  The veteran's left shoulder disability is 
not presently manifested evidence of arm motion limited at 
shoulder level, to include as a result of pain or 
dysfunction.  As there are no findings of degenerative 
arthritis, the Board notes that the criteria contained in 
Diagnostic Code 5003 for rating impairment due to arthritis 
may not be used as a basis to rate the veteran's left 
shoulder disability.  There is also no evidence of 
dislocation, nonunion, or malunion of the scapulohumeral 
joint or the clavicle for a higher or separate rating under 
alternative rating criteria.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
veteran's subjective complaints of pain, limitation of 
function, weakness, and tenderness in her left shoulder.  In 
this regard, it was noted in the January 2005 and September 
2007 VA examination reports that the veteran exhibited no 
left shoulder locking, weakness, giving way, lack of 
endurance, fatigability, heat, dislocation, and swelling, but 
had pain and limitation of joint function after repetitive 
motion of the left shoulder.  However, there is no indication 
that the veteran's subjective complaints and objective 
medical findings of pain and limitation of motion caused 
functional loss greater than that contemplated by the 
assigned 10 percent rating for status post rotator cuff tear 
of the left shoulder.  

The Board also notes that evidence of record is silent for 
compensable findings related to any left shoulder surgical 
scar.  The Board has considered whether a resulting scar may 
warrant the assignment of a separate compensable rating under 
the available diagnostic codes at 38 C.F.R. § 4.118.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
medical evidence does not reflect the existence of any 
associated scar of a size or that involves any symptoms or 
pertinent characteristics so as to warrant the assignment of 
a separate, compensable rating under any pertinent provision 
of section 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).

Migraine Headaches

In this case, the veteran is currently assigned an initial 10 
percent rating for migraine under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does support the assignment of an initial rating in 
excess of 10 percent for the veteran's service-connected 
migraine headaches.

In an April 2005 VA general medical examination report, the 
veteran complained of headaches that occur 1-2 times per 
month last a duration from a few hours to the whole day.  It 
was noted that the veteran took Midrin and had other symptoms 
with her headaches including light sensitivity, nausea, and 
vomiting.  The examiner diagnosed common migraine headaches 
with Midrin for treatment and intermittent recurrences. 

In an April 2006 reserve service annual wellness examination 
report, the veteran indicated that she continued to be 
treated for migraine headaches. 

In a July 2006 statement, the veteran's employer indicated 
that the veteran has had to be off work not less than 2 times 
per month for migraine headaches.  It was further noted that 
the veteran's work sometimes suffers as frequently as one 
time per week, as she is suffering from the beginning effects 
of a migraine headache. However, the employer indicated that 
while the veteran does not leave work for these headaches, 
she is unable to fully perform.  

In the September 2007 VA fee-based examination report, the 
veteran complained of recurring headaches with vomiting as 
well as sensitivity to light and sound that occur 3 times per 
week and have a duration of 3 hours.  Physical examination 
findings were noted as normal cranial nerves.  The veteran 
reported no limitations due to this condition but indicated 
that her ability to perform daily functions was reduced 
during flare-ups.  The examiner diagnosed migraine headaches.

The Board finds that objective medical evidence of record as 
well as the veteran's subjective statements concerning her 
symptomatology contains findings of migraine headaches with 
the frequency, duration, or intensity that more nearly 
reflect characteristic prostrating attacks occurring on an 
average once a month over last several months.  Resolving all 
doubt in favor of the veteran, the Board finds that the 
veteran's migraine headache disability residuals more nearly 
approximate the level of impairment contemplated for a 30 
percent rating under the applicable rating criteria.

However, the veteran is not entitled to an initial rating in 
excess of 30 percent as there is no evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  While statements from the 
veteran and her employer indicate that her headaches have 
caused her to miss work and not fully perform, there is no 
competent evidence that indicates her migraine headaches have 
resulted in severe economic inadaptability.

Accordingly, the assignment of an initial 30 percent rating 
is warranted for the veteran's service-connected migraine 
headaches under Diagnostic Code 8100.

All Disabilities

The Board acknowledges the veteran's contentions that her 
migraine headache, left shoulder, and left knee disabilities 
are more severely disabling.  However, as noted above, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claims for 
entitlement to initial ratings in excess of 10 percent for 
left knee patellofemoral syndrome and status post rotator 
cuff tear of the left shoulder must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  However, an initial 30 percent, but no higher, 
rating for migraine headaches is warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected migraine headache, left shoulder, and 
left knee disabilities that would take the veteran's case 
outside the norm so as to warrant the assignment of any 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for urinary tract 
infections, claimed as kidney condition, is denied.
 
Entitlement to service connection for cervical dysplasia, 
claimed as abnormal pap smear/lesion/decreased estrogen, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee patellofemoral syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post rotator cuff tear of the left shoulder is 
denied.

An initial rating of 30 percent, but no higher, for migraine 
headaches is granted, subject to the law and regulations 
controlling the award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


